10 So. 3d 743 (2009)
PREMIER GAMES, INC. Through Gerald D. Goudeau, Jr., President; Gerald D. Goudeau, Jr., Individually; Chrysolith, L.L.C. through Lee Young; Lee Young Individually; Bayou State Video, Inc. Through Richard D. Ross, President; and Richard Ross, Individually
v.
The STATE of Louisiana Through Honorable Richard B. IEYOUB, Attorney General; Honorable W. Fox McKeithen, Secretary of State, State of Louisiana; Hon. Hunt Downer, Speaker of the Louisiana House of Representatives; Hon. Randy Ewing, President, Louisiana Senate.
No. 2009-CC-0989.
Supreme Court of Louisiana.
June 19, 2009.
Denied.